Case 1:20-cr-10111-RWZ Document 1-2 Filed 01/27/20 Page 1 of 2

@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet ' U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI
City _Cambridge, MA Related Case Information:
County Middlesex Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number 20-mj-2158-MBB
Search Warrant Case Number — __20-mj-2159/60-MBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Charles Lieber Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes [] No
Alias Name
Address (City & State) 27 Hayes Avenue, Lexington, Massachusetts
Birth date (Yr only): 1959 SSN (last4#):_6275 Sex M Race: White Nationality:
Defense Counsel if known: Address
Bar Number
U.S. Attorney Information:
AUSA —__Jason A. Casey Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [_]Yes [¥|No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes [| No
Matter to be SEALED: Yes {| No
[¥| Warrant Requested [J Regular Process [| In Custody
Location Status:
Arrest Date
[_ ]Already in Federal Custody as of in
[_ |Atready in State Custody at [Serving Sentence [Awaiting Trial
[] On Pretrial Release: | Ordered by: on
Charging Document: Complaint [| Information [| Indictment
Total # of Counts: [_|Petty —— [" |Misdemeanor ———_— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceed} pre a Magistrate Judge are

accurately set forth above.

   

Date: January 27, 2020 Signature of AUSA:

LEZ
7
Case 1:20-cr-10111-RWZ Document 1-2 Filed 01/27/20 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant

 

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Making materially false, fictitious and fraudulent
Set 1 18 U.S.C. 1001(a)(2) statements to an agency of the U.S. government

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

 

ADDITIONAL INFORMATION:

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
